MEMORANDUM***
Dhansukhlal Mysuria, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals’ (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, Gonzalez v. INS, 82 F.3d 903, 907-908 (9th Cir.1996), and we deny the petition for review.
Mysuria, represented by counsel, failed to raise in his opening brief any arguments challenging the BIA’s conclusion that he was not eligible for asylum and withholding of deportation because he was likely involved in the persecution of Muslims for their religious beliefs, and because he has the option to resettle elsewhere in India to escape persecution. Moreover, Mysuria did not reply to the government’s brief, in which it argued waiver. Therefore, Mysuria has waived his right to challenge the BIA’s denial of his applications for asylum and withholding of deportation. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 *573(9th Cir.1996) (issue not argued in opening brief deemed waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.